Citation Nr: 0025027	
Decision Date: 09/20/00    Archive Date: 09/27/00

DOCKET NO.  98-15 586A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUES

1. Entitlement to an increased rating for residuals of 
gunshot wound of the right leg with paralysis of the 
posterior tibial nerve, Muscle Group XI damage, foot 
deformity, traumatic arthritis and inactive osteomyelitis, 
currently assigned a 40 percent disability evaluation.

2.  Entitlement to an increased rating for right thigh 
atrophy, residuals of gunshot wound to the right leg, 
currently assigned a 10 percent disability evaluation.

3.  Entitlement to a total rating based on individual 
unemployability.  



REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

P. H. Mathis, Counsel


INTRODUCTION

The veteran had active service from May 1943 to November 
1945.  

In June 1997, the veteran informed the Department of Veterans 
Affairs (VA) Regional Office (RO), Cleveland, Ohio, that his 
right leg condition had worsened and that secondary 
conditions had developed regarding his right leg.  By rating 
action in December 1997, the RO continued a 40 percent rating 
for residuals of gunshot wound of the right leg with 
paralysis of the posterior tibial nerve, Muscle Group XI 
damage, foot deformity, traumatic arthritis and inactive 
osteomyelitis.  The RO also assigned a 10 percent disability 
rating for right thigh atrophy, residuals of gunshot wound to 
the right leg.  Service connection has also been established 
for donor site scars, both thighs, rated 10 percent 
disabling.  The combined service-connected disability rating 
is 50 percent.  The veteran is also entitled to special 
monthly compensation under 38 U.S.C.A. § 1114, subsection (k) 
and 38 C.F.R. § 3.350(a) on account of the loss of use of one 
foot.  This appeal ensued from that rating decision.  


REMAND

Initially, the veteran's claims for increased compensation 
are plausible and capable of substantiation and, thus, well 
grounded within the meaning of 38 U.S.C.A. § 5107(a); see 
Proscelle v. Derwinski, 2 Vet. App. 629 (1992) (a claim of 
entitlement to increased service-connected compensation 
benefits generally is a well-grounded claim).  When a veteran 
submits a well-grounded claim, VA must assist him in 
developing facts pertinent to that claim. 38 U.S.C.A. § 
5107(a).  

In written arguments of March 2000, the representative noted 
that the veteran had filed a claim in April 1999 for a total 
disability rating based on unemployability due to service-
connected disabilities, and that the claim had not been 
adjudicated.  It is the judgment of the Board that the claim 
is inextricably intertwined with the increased rating issues.  

The veteran received a Certificate of Disability for 
Discharge in November 1945 because of osteomyelitis.  The 
veteran's service-connected disability includes what has 
until recently been termed inactive osteomyelitis.  The 
December 1997 rating action by the RO specifically includes a 
reference to the VA examination of July 1997 when it was 
reported that the veteran had the history of osteomyelitis, 
but that there had been no recurrence of drainage.  

In April 1999, the veteran's private physician, Drazen 
Petrinec, M.D., reported that the veteran presented to his 
office with recurrent osteomyelitis of the right tibia.  It 
was noted that he originally had a severe injury during World 
War II to his right tibia and fibula; that in the 1960's he 
had what appeared to be recurrent osteomyelitis which was 
treated at that time and had remained quiescent until 
recently; that the veteran was sent for evaluation of lower 
extremity arterial insufficiency; that an angiogram in April 
1999 demonstrated right iliac artery disease, popliteal 
disease, and tibial disease; and that his anterior and 
posterior tibial arteries are thrombosed with patent peroneal 
artery down to the ankle.  The physician opined that the 
veteran would need a right leg bypass in order to improve the 
blood flow enough to heal the osteomyelitis.  The physician 
noted that the veteran asked him whether or not his previous 
war injury could have contributed to the vascular disease.  
The physician noted that this is a possibility.  He further 
reported that it is very difficult in retrospect to say 
whether or not the original injury had injured the anterior 
tibial and posterior tibial arteries resulting in their 
present thrombosis or whether or not this is the result of 
ongoing atherosclerotic disease.  

In addition to the statement from the private physician, 
there is for consideration the fact that when evaluating a 
service-connected disability involving the musculoskeletal 
system, adequate consideration must be given to whether the 
rating addresses functional loss due to pain under 38 C.F.R. 
§ 4.40 (1999), and functional loss due to weakness, 
fatigability, incoordination or pain on movement of a joint 
under 38 C.F.R. § 4.45 (1999); DeLuca v. Brown, 8 Vet. App. 
202 (1995).  Section 4.40 provides that it is essential that 
any examination on which the ratings are based adequately 
portray any functional loss which may be due to pain, and the 
impact of the pain must be considered in making a rating 
determination.  See: Johnson v. Brown, 9 Vet. App. 7, 11 
(1996) and Spurgeon v. Brown, 10 Vet. App. 194, 196 (1997).

In light of the statement from the private physician 
regarding recurrence of osteomyelitis and additional 
disability perhaps secondary thereto, and the lack of 
adjudication of the total rating issue, the Board is 
deferring a decision on the merits of all the issues.  It is 
the judgment of the Board that the claim must be REMANDED to 
the RO for the following action to satisfy VA's duty to 
assist obligation:

1.  The veteran should be scheduled for 
examinations by specialists in 
orthopedics, neurology, and by a vascular 
specialist to determine the current 
nature and extent of the service-
connected residuals of gunshot wounds, 
especially the status of what has 
previously been termed inactive 
osteomyelitis.  The examiners should 
correlate their findings.  If the 
osteomyelitis is active, as indicated by 
the private physician in his April 1999 
letter, the examiners should provide 
detailed information concerning the 
nature and extent of disability related 
thereto.  All pertinent studies, 
including X-rays, should be completed.  
The examiners should specifically address 
the extent of functional impairment 
attributable to all of the veteran's 
service-connected right lower extremity 
pathology.  The examiners should report 
range of motion testing, and should state 
what is considered normal range of 
motion.  The presence or absence of 
reflexes, pain, weakened movement, excess 
fatigability or incoordination on 
movement should be specifically noted.  
Moreover, whether there is likely to be 
additional loss of motion due to any of 
the following should be addressed: (1) 
pain on use, including during flare-ups; 
(2) weakened movement; (3) excess 
fatigability; or (4) incoordination.  The 
examiners should describe whether any 
existing pain, tingling or numbness 
significantly limits the veteran's 
functional ability during flare-ups or in 
use situations.  DeLuca; 38 C.F.R. § 
4.40.  All pertinent symptomatology and 
findings should be reported in detail.  
The extent of industrial inadaptability 
related to service-connected disability 
should be described in detail.  The 
factors upon which the opinions are based 
must be set forth.  

The examiners are also requested to 
review the claims folder and provide an 
opinion concerning whether it is at least 
as likely as not that the veteran has 
additional disability, beyond that 
currently service-connected, which is 
related to the initial wounds or their 
residuals, especially any vascular 
disability of the right lower extremity.  
It is essential that a copy of this 
REMAND and the veteran's claims folder be 
made available to the examiners for 
review prior to the examinations.  

2.  Following the requested action, the 
RO should adjudicate the claim for a 
total rating based on unemployability, 
readjudicate the claim for increased 
ratings and consider any additional 
claims presented by the veteran or 
inherent in the objective clinical 
findings.  After the claim has been 
readjudicated, and if any claim is not 
resolved to the veteran's satisfaction, 
the veteran and his representative should 
be provided with a supplemental statement 
of the case and afforded an appropriate 
opportunity to respond thereto.  

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The veteran need take no action until 
he is otherwise notified.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).  



		
	NADINE W. BENJAMIN
	Acting Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 1999), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1999).


